DETAILED ACTION

Notice of Pre-AIA  or AIA  Statues
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group II (claims 8-20) in response to the to the restriction requirement dated January 26, 2022 is hereby acknowledged.  Applicant made its election in its reply filed February 23, 2022.
Applicant’s arguments traversing the requirement are deemed unpersuasive in that the special technical feature linking the claims of Group I and Group II do not make a contribution over the prior art.  The special technical feature of selecting a model for a simulation of hydrocarbon recovery from a subterranean formation that has been fractured, and performing the simulation based on the model, wherein the model comprises parameters/variables, such as determining a flux ratio and a diffusion rate, is obviated by Mody (cited in the prior action), particularly, in view of the three journal documents authored by Hussein Hoteit that are cited in Applicant’s Information Disclosure Statement filed Sept. 15, 2020.  [HOTEIT, "Modeling diffusion and gas-oil mass transfer in fractured reservoirs", Journal of Petroleum Science and Engineering, Vol.105, pages1-17,May 2013; HOTEIT et al., "Numerical Modeling of Diffusion in Fractured Media for Gas-Injection and Recycling Schemes”, Society of Petroleum Engineers, SPE Journal, Vol. 14, June 2009, pages 323-337; and HOTEIT, "Proper Modeling of Diffusion in Fractured Reservoirs", Society of Petroleum Engineers, SPE Reservoir Simulation Symposium, 21-23, February 2011.]  
In view of these documents, the modeling of diffusion parameters in fractured reservoir simulations is known in the art, and performing a simulation of hydrogen recovery from a fractured reservoir based on a model involving diffusion/flux parameters, is obvious over Mody and the Hoteit documents.
Accordingly, claims 8-20 have been examined in the instant action in accordance with Applicant election whereas claims 1-7 have been withdrawn from consideration as drawn to a non-elected invention.

Double Patenting 
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 8-20 are rejected on the ground of nonstatutory double patenting as unpatentable over claims 12-20 of U.S. Patent No. 10,900,330 B2 (‘330 patent), issued January 26, 2022). 
Although the claims at issue are not identical in that the claims of the ‘330 patent further require a step of creating the diffusion model for a plurality of grid cells, however, both sets of claims are drawn to a non-transitory machine-readable storage media/system that includes a program code for simulating hydrocarbon recovery in a fractured reservoir, wherein the program code creates a model that includes determining diffusion parameters in a reservoir having a plurality of fractures formed during the injection of an injected gas into the fractures, determining a flux ratio of a convective flux to an estimated diffusion greater than a threshold; in response determining whether the flux ratio is less than the threshold; in response to a determination that the flux ratio is less than the threshold determine the full flux for the diffusion model; and perform the simulation of hydrocarbon recovery from the reservoir based on the diffusion model. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  The prior art of record, particularly Mody and Hoteit, do not teach or suggest a non-transitory storage media/system having a program code that creates a model for simulation that involves determining whether to include diffusion/flux ratios and responding to a flux ratio and a threshold, and performing the hydrocarbon recovery based on the model.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN J FIGUEROA whose telephone number is (571)272-8916.  The examiner can normally be reached on 8:30 am -6:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, LING SIU CHOI can be reached on 571-272-1098.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JOHN J FIGUEROA/Primary Examiner, Art Unit 1768



June 18, 2022